UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: November 30, 2014 Date of reporting period: November 30, 2014 Item 1. Reports to Stockholders. WBI Absolute Return Balanced Fund WBI Absolute Return Balanced Plus Fund WBI Absolute Return Dividend Income Fund WBI Absolute Return Dividend Growth Fund Annual Report November 30, 2014 WBI Funds January 29, 2015 Dear Fellow Shareholder: During the fiscal year ended November 30, 2014, assets in the WBI Absolute Return Balanced Fund (the “Balanced Fund”) increased by $11.0 million, or nearly 16%.Assets in the WBI Absolute Return Balanced Plus Fund (the “Balanced Plus Fund”) increased by $20.9 million, or nearly 324%.Assets in the WBI Absolute Return Dividend Growth Fund (the “Dividend Growth Fund”) increased by $15.9 million during the period, or more than 21%.Assets in the WBI Absolute Return Dividend Income Fund (the “Dividend Income Fund”) increased by $14.0 million, or 289%.We would like to express our appreciation for your continuing confidence in us, and welcome our new shareholders to the Funds. All of the Funds are managed using an investment philosophy and strategies developed over many years for separately managed accounts of WBI Investments, Inc. (“WBI”) with investment objectives similar to those of the Funds.The strategies upon which the Funds are based have been in use for separate account clients since 1992 for the Balanced Fund, 1993 for the Balanced Plus Fund, 2003 for the Dividend Income Fund, and 2008 for the Dividend Growth Fund. Investment Philosophy The goal of the WBI Funds is to provide consistent, attractive returns with less volatility and risk to capital than traditional approaches.We believe capital preservation is essential to providing long-term portfolio growth and a consistent stream of income.Our focus on value, dividends, and risk management has become fundamental to our investment process. Performance Overview During the fiscal year ended November 30, 2014, the Balanced Fund’s No Load Class returned 8.58%, while the Institutional Class returned 8.89%, trailing the 11.02% return of the Fund’s custom benchmark.The Fund’s custom benchmark consists of a 50%/50% allocation to Barclays Capital U.S. Government/Credit Index, which returned 5.28% during the period, and the S&P 500® Index, which gained 16.86%. The Balanced Plus Fund No Load Class returned 10.05%, while the Institutional Class returned 10.39%, during the fiscal year, less than the 11.02% return of the Fund’s custom benchmark during the period.The Fund’s custom benchmark consists of a 50%/50% allocation to Barclays Capital U.S. Government/Credit Index, which returned 5.28% during the period, and the S&P 500® Index, which gained 16.86%. The Dividend Income Fund No Load Class returned 3.27% during the fiscal year, while the Institutional Class returned 3.55%, trailing the Fund’s benchmark.The S&P 500® Index, which is the Fund’s indicated benchmark and includes the effect of dividends, returned 16.86% during that period. 3 WBI Funds During the fiscal year ended November 30, 2014, the Dividend Growth Fund No Load Class returned 4.12%, while the Institutional Class returned 4.40%, trailing the Fund’s benchmark.The S&P 500® Index, which is the Fund’s indicated benchmark and includes the effect of dividends, returned 16.86%. Because the strategies used in the Funds involve active management of assets with particular attributes, such as stocks that pay dividends or those that have certain value characteristics, no widely recognized benchmark is likely to be representative of the performance of any of the WBI Funds.For example, the Funds may hold stocks of small, mid-sized and large companies headquartered either in the U.S. or abroad, while the S&P 500® Index is comprised of large-capitalization U.S. domiciled stocks.The Funds focus on dividend-paying stocks, but approximately 16% of the securities in the S&P 500® Index do not pay a dividend.Fixed income holdings may include securities with maturities and from issuers that do not correspond to those in the Barclays Capital U.S. Government/Credit Index.In addition, each Fund uses strategies intended to mitigate volatility and protect capital, and as a result the Funds will often have a significant allocation to cash equivalents.Therefore, while each Fund’s performance includes the effect of an investment in cash equivalents, stock and bond market index returns do not.In falling markets, an allocation to cash may contribute to performance that is superior to a market index, but in rising markets, holding cash may cause performance relative to that same index to trail.During the fiscal year the Funds held material allocations to cash equivalents. Despite their limitations in assessing the performance of the Funds, indices can provide some context for understanding how market conditions affected Fund performance during the year.For the Balanced Fund and Balanced Plus Fund, a custom benchmark consisting of a 50%/50% allocation to the S&P 500® Index and Barclays Capital U.S. Government/Credit Index is shown because it combines a familiar U.S. equity market index with a U.S. bond Index, and both the Balanced Fund and Balanced Plus Fund generally include a material exposure to both U.S. equities and fixed income investments.For the Dividend Growth Fund and Dividend Income Fund, the S&P 500® Index is shown as a benchmark because it is a familiar U.S. equity market index that includes the effect of dividends, and both the Dividend Growth Fund and Dividend Income Funds generally include a material exposure to U.S. dividend-paying equities.However, neither benchmark is, nor will become, representative of past or expected Fund holdings or performance.The benchmark indices do not include an allocation to cash equivalents, are unmanaged, and may not be invested in directly.Their performance does not include the deduction of transaction and operational expenses, or the deduction of an investment management fee, which would alter their indicated historical results. 4 WBI Funds Review of Fund Trading Activity The Funds attempt to provide consistent, attractive returns net of expenses with potentially less volatility and risk to capital than traditional approaches, whatever market conditions may be.This is the Funds’ definition of an absolute return approach to investment management.The stock selection process uses quantitative computer screening of fundamental information to evaluate domestic and foreign equity securities in an attempt to find the best value and dividend opportunities worldwide.Once candidates are identified, an overlay of technical analysis confirms timeliness of security purchases using a combination of price regression and momentum factors.Each Fund’s buy discipline systematically adds qualifying securities within its target allocation using available cash. Once a security is purchased, a strict sell discipline with a dynamic stop loss and goal setting process attempts to control the effects of the volatility of each invested position on the Fund’s value.If a security stays within its acceptable price channel, it remains in the Fund’s portfolio.If the security moves below the acceptable price channel, a stop is triggered and the Fund will sell the security.This results in a responsive process that actively adjusts the Fund’s allocation by causing it to become more fully invested or by raising cash with the intention of protecting capital.This process is likely to result in the Funds’ holding meaningful allocations to cash equivalents during periods of market volatility. As per each Fund’s disciplined investment process, trailing stops were implemented for all equity candidates purchased during the year.Because the future is unknowable, our process requires each stop loss trigger to be honored to help prevent the catastrophic losses of capital that could otherwise result from continuing to hold falling securities through declines of indeterminate depth and duration.For the same reason, attractive securities identified by the screening and ranking process, and which have passed all purchase hurdles and begun moving higher will be purchased with available cash.The appearance of qualifying stock candidates in the screen results will be respected as a possible indication of the start of a durable market advance. The security selection process has continued to uncover what we believe to be very attractive investment opportunities for each of the Funds. Balanced Fund As of November 30, 2014, the Balanced Fund held 69 securities in addition to a position in a money market fund which served as a cash equivalent.Forty eight of these positions had unrealized gains of between 0.01% and 27.70%, while 21 had unrealized losses ranging from -0.07% to -13.93%.The aggregate unrealized gain amounted to 2.35% of the Fund’s value. Approximately 47% of the securities held by the Balanced Fund at any time during the fiscal year were sold.As would be expected, securities sold after hitting a goal 5 WBI Funds stop were generally profitable, and those sold on an initial stop generally were not.(Goal stops are the tightened stops that replace the initial stops set for each security once that security’s specified price goal has been achieved.)Approximately 23% of the Fund’s holdings were sold on goal stops for an average realized gain of 12.24%, and approximately 20% were sold after initial stops were hit for an average realized loss of -2.90%.Other dispositions (generally involving adjustments to fixed income exposure or option activity) affected approximately 4% of the Fund’s positions, resulting in a total realized gain of 32.88%. Examples of securities that made positive contributions to the Balanced Fund’s performance during the fiscal year include the iPath S&P hort-Term FuturesTM ETN, NorthStar Realty Finance Corp., Vanguard Long-Term Bond ETF, iShares iBoxx $ Investment Grade Corporate Bond ETF, and Best Buy Co., Inc.Examples of securities that detracted from the Fund’s performance during the fiscal year include Abercrombie & Fitch Co., Fifth Third Bancorp, Parker-Hannifin Corporation, Cummins Inc., and Valero Energy Corporation. Eleven options hedges intended to reduce risk were implemented in the Balanced Fund during the fiscal year, resulting in an aggregate gain of approximately 0.11%.Examples of positions that were hedged with positive return contributions arising from the hedge itself include Archer-Daniels-Midland Company, Eli Lilly and Company, and General Motors Company.Examples of positions that were hedged resulting in hedging costs include NorthStar Realty Finance Corp., Best Buy Co., Inc., and Xerox Corporation. High turnover in the Balanced Fund’s holdings has the potential to result in the realization and distribution to shareholders of higher capital gains.If Fund shares are held in a taxable account, this may increase your tax liability.To the extent portfolio turnover increases transaction costs, it may also reduce Fund performance.Of course, selling a security in a timely fashion may also improve performance if a subsequent loss is avoided that exceeds the cost of executing the sale. Balanced Plus Fund As of November 30, 2014, the Balanced Plus Fund held 31 securities in addition to a position in a money market fund which served as a cash equivalent.Twenty four of these positions had unrealized gains of between 0.30% and 22.70%, while seven had unrealized losses ranging from -0.05% to -11.60%. Approximately 66% of the securities held by the Balanced Plus Fund at any time during the fiscal year were sold.Approximately 30% were sold on goal stops for an average realized gain of 9.12%, and approximately 26% were sold after initial stops were hit for an average realized loss of -4.94%.Other dispositions (generally involving adjustments to fixed income exposure or option activity) affected approximately 10% of the Fund’s positions, resulting in a total realized gain of 5.18%. 6 WBI Funds Examples of securities that contributed to the Balanced Plus Fund’s performance during the fiscal year include iPath S&P hort-Term FuturesTM ETN, Best Buy Co., Inc., Johnson Controls, Inc., The Boeing Company, and General Motors Company.Examples of securities that detracted from the Fund’s performance during the period include Cameron International Corporation, Exxon Mobil Corporation, QUALCOMM Incorporated, Waddell & Reed Financial, Inc., and Linear Technology Corporation. Twelve options hedges intended to reduce risk were implemented in the Balanced Plus Fund during the fiscal year, resulting in an aggregate gain of approximately 0.05%.Examples of positions that were hedged with positive return contributions arising from the hedge itself include General Motors Company, Apple Inc., and Eli Lilly and Company.Examples of positions that were hedged resulting in slight hedging costs include Encana Corporation, Johnson & Johnson and Baxter International Inc. High turnover in the Balanced Plus Fund’s holdings has the potential to result in the realization and distribution to shareholders of higher capital gains.If Fund shares are held in a taxable account, this may increase your tax liability.To the extent portfolio turnover increases transaction costs, it may also reduce Fund performance.Of course, selling a security in a timely fashion may also improve performance if a subsequent loss is avoided that exceeds the cost of executing the sale. Dividend Income Fund As of November 30, 2014, the Dividend Income Fund held 34 securities in addition to a position in a money market fund which served as a cash equivalent.Twenty four of these positions had unrealized gains of between 0.05% and 10.20%, while 10 had unrealized losses ranging from -0.86% to -21.65%. Approximately 67% of the securities held by the Dividend Income Fund since its inception were sold.Approximately 23% were sold on goal stops for an average realized gain of 12.44%, and approximately 39% were sold after initial stops were hit for an average realized loss of -4.12%.Other dispositions (generally involving adjustments to fixed income exposure or option activity) affected approximately 5% of the Fund’s positions, resulting in a total realized gain of 6.35%. Examples of securities that contributed to the Dividend Income Fund’s performance during the fiscal year include iPath S&P hort-Term FuturesTM ETN, Best Buy Co., Inc., GameStop Corp., General Motors Company and Macy’s, Inc.Examples of securities that detracted from the Fund’s performance during the period include Superior Energy Services, Inc., Abercrombie & Fitch Co., Coach, Inc., QUALCOMM Incorporated, and Marvell Technology Group Ltd. 7 WBI Funds Twenty one options hedges intended to reduce risk were implemented in the Dividend Income Fund during the fiscal year, resulting in an aggregate gain of approximately 0.60%.Examples of positions that were hedged with positive return contributions arising from the hedge itself include Best Buy Co., Inc., Coach, Inc., and General Motors Company.Examples of positions that were hedged resulting in slight hedging costs include The Travelers Companies, Inc., Time Warner Inc. and Archer-Daniels-Midland Company. High turnover in the Dividend Income Fund’s holdings has the potential to result in the realization and distribution to shareholders of higher capital gains.If Fund shares are held in a taxable account, this may increase your tax liability.To the extent portfolio turnover increases transaction costs, it may also reduce Fund performance.Of course, selling a security in a timely fashion may also improve performance if a subsequent loss is avoided that exceeds the cost of executing the sale. Dividend Growth Fund As of November 30, 2014, the Dividend Growth Fund held 36 securities in addition to a position in a money market fund which served as a cash equivalent.Twenty nine of these positions had unrealized gains of between 1.82% and 34.99%, while seven had unrealized losses ranging from -0.06% to -19.71%.The aggregate unrealized gain amounted to 4.00% of the Fund’s value. Approximately 72% of the securities held by the Dividend Growth Fund at any time during the fiscal year were sold.As would be expected, securities sold after hitting a goal stop were generally profitable, and those sold on an initial stop generally were not.(Goal stops are the tightened stops that replace the initial stops set for each security once that security’s specified price goal has been achieved.)Approximately 26% of the Fund’s holdings were sold on goal stops for an average realized gain of 14.48%, and approximately 43% were sold after initial stops were hit for an average realized loss of -3.26%.Other dispositions affected approximately 3% of the Fund’s positions, resulting in a total realized gain of 18.17%. Examples of securities that contributed to the Dividend Growth Fund’s performance during the fiscal year include iPath S&P hort-Term FuturesTM ETN, Best Buy Co., Inc., Apple Inc., GameStop Corp. and PetSmart, Inc.Examples of securities that detracted from the Fund’s performance during the fiscal year include Coach, Inc., Xilinx, Inc., Cummins Inc., Corning Incorporated and Superior Energy Services, Inc. Eighteen options hedges intended to reduce risk were implemented in the Dividend Growth Fund during the fiscal year, resulting in an aggregate gain of approximately 0.46%.Examples of positions that were hedged with positive return contributions arising from the hedge itself include Best Buy Co., Inc., Eli 8 WBI Funds Lilly and Company, and General Motors Company.Examples of positions that were hedged resulting in slight hedging costs include The Travelers Companies, Inc., Fifth Third Bancorp and Baxter International Inc. High turnover in the Dividend Growth Fund’s holdings has the potential to result in the realization and distribution to shareholders of higher capital gains.If Fund shares are held in a taxable account, this may increase your tax liability.To the extent portfolio turnover increases transaction costs, it may also reduce Fund performance.Of course, selling a security in a timely fashion may also improve performance if a subsequent loss is avoided that exceeds the cost of executing the sale. Market Conditions U.S. stock market ended with attractive returns during the Funds’ fiscal year in many of the major indices.During that period, the Dow Jones Industrial Average gained 10.83%, the NASDAQ Composite Index (“NASDAQ”) gained 18.02%, the S&P 500® Index gained 14.49% (16.86% with dividends), and the small company Russell 2000® Index gained 2.65%. But that snapshot of returns doesn’t fully capture the way most of the December 1, 2013 to November 30, 2014 fiscal period may have felt to stock investors.On October 16, after 87% of the period had gone by, the Dow Jones Industrial Average was up just 0.34%, the NASDAQ was ahead by 3.83%, the S&P 500® Index was up by 3.14% (4.99% including dividends), and the small company Russell 2000® Index was actually down -6.16%.A robust rally over the last 31 trading days accounted for most of the period-ending gains. The Federal Reserve Board’s (the “Fed”) Quantitative Easing massive bond buying program, or “QE” program, began in 2009 after the financial crisis of 2008, and was the biggest emergency economic stimulus in history.The program was intended to help restart the U.S. economy after the recent severe recession by buying $85 billion of bonds every month to keep interest rates low.After adding more than $3.5 trillion to the Fed’s balance sheet, the program came to an end in October 2014.Although U.S. Gross Domestic Product (“GDP”) declined in the first quarter of 2014 at a -2.1% annual rate, in the second quarter GDP rose at a 4.6% annual rate, and in the third quarter accelerated to a 5.0% annualized rate, the highest quarterly growth since 2003. Many forecasters predicted 2014 would be the year interest rates would finally rise, as the Fed finally phased out QE.Instead, the yield on the benchmark 10-year Treasury Note fell from 2.74% to as low as 2.14% before closing the period at 2.16%.Since bond prices and bond yields move in opposite directions, the decline in interest rates meant an increase in bond values, and the Barclays Capital U.S. Treasury Bond 10 Year Term Index rose 6.55% during the twelve months ended November 30, 2014.Corporate bonds also gained during the period, with the Dow Jones Equal Weight U.S. Corporate Bond Index rising by 7.33%. 9 WBI Funds Global equity markets lagged the U.S. equity market, and the MSCI EAFE Index ended the twelve month period corresponding to the Funds’ fiscal year up by just 0.70%.Gold continued its decline, dropping $86/ounce or 6.86%, while the broader measure of commodity prices were also weak, rising through April but then declining for the remainder of the period, with the Commodity Research Bureau Index falling in eight of the twelve months for a cumulative decline of -1.84%. For U.S. stocks, the bull market’s performance has already been running for nearly six years now (since March 2009).Investors just joining the show may find that the good seats have already been taken.Market corrections of 20% are not all that rare, and this six-year bull market started after a plunge in the S&P 500® Index of more than 50%.We believe diversification, value, careful stock selection, and a responsive risk management approach are always important, but are especially timely ideas after a “pretty good” period like the one just ended.As they did during the last fiscal period, the major U.S. stock indices may end up posting some positive numbers by the time we get to November 30, 2015 – but that doesn’t mean there won’t be some negative numbers between now and then. Investment Commentary The Eye of the Beholder “Buy low, sell high.” That old investment adage sounds simple enough.But what do you do when there isn’t any “low” to buy?Buy high and hope to sell higher?And what exactly is “low” anyway?A reasonable definition of “low” could be when the price of an investment is lower than its value.But how can we be sure what value is? Sometimes it’s easy in retrospect to see that things were great values: the painting bought for a couple of dollars at a yard sale that turns out to be an undiscovered masterpiece, for example. If value is simply cost, then the painting was worth exactly what it sold for at the yard sale – as well as the bonanza price it fetched later at the art auction.How can this be true?It was the same piece of canvas, the same paint, the same frame.Its intrinsic value was the same.The difference in price must be explained by differing assessments of its esthetic appeal or historical significance – its subjective value – to a different set of buyers and sellers. Similarly, stocks and bonds carry a mix of intrinsic and subjective value.A common stock represents ownership of a piece (share) of a business.A corporate bond is a piece of a loan made to a business.The company’s intrinsic value, like the canvas and paint of an artwork, may include equipment, inventory, and other assets – its liquidation value.This is what bond holders would be left with to divvy up with other creditors if the business failed. 10 WBI Funds If a business is successful, its value as an operating company is likely to be more than just its intrinsic value.Using good business practices, it may be able capitalize on its resources and the talents and efforts of its workforce to generate more income than it needs to pay its debts, including payments to bondholders, leaving it with profits that can be distributed to its owners – the shareholders – or reinvested to further grow the company.Estimating the value today of those possible future profits is subjective, of course, since the future brings with it all sorts of unknowns that could be good or bad for the company.Still, with some reasonable estimates and a little math, an approximate current value of a company shouldn’t be too hard to agree on. For the most part, the value of a company should not be expected to change too much from day to day.Unless a factory burns down or is swallowed by a sinkhole, the plant and equipment part of a company’s value shouldn’t change much from one day to the next.Changes in business conditions for a company or the economy as a whole can certainly influence the assumptions used to estimate the subjective part of a company’s valuation.Still, in many cases the magnitude of changes in expectations don’t seem to fully explain short-term swings in stock prices.When it comes to the day-to-day movement in stock prices something else seems to be going on – something closer to estimating the value of art than estimating the value of paint and canvas. On June 4, 2013, the common stock of General Motors Company (“GM”)1 closed at a price of $34.96 per share.On December 31, 2014, GM closed at $34.91.The difference of $0.05 per share represents a change in stock’s value of about -0.14%.With a market value of approximately $54 billion, this is a difference of just over $77 million in the assumed value of the company.Is that a reasonable change in value a company this large over the period of about a year and a half? Perhaps. But what did GM’s stock price do over those 399 trading days on the way to that 5 cent price change? 1 The discussion of GM is for illustration purposes only, and should not be considered a recommendation to purchase GM stock or any other security.As of November 30, 2014, GM common stock was owned in all four Funds and in other accounts managed by WBI, including personal accounts of the portfolio managers. 11 WBI Funds While the average closing price of GM’s stock over that period was $35.24, the price it traded at from day-to-day swung wildly around that average.Its closing high during that time was $41.53 on December 17, 2013, and its closing low was $29.69 on October 15, 2014 – a range of $11.84!That’s a quite bit more than the nickel difference it ended up with.The stock closed within 10 cents of its average price only 14 times over those 399 trading days.More than 96% of the time it traded at some other price outside that range, and the span between high and low amounted to 33.6% of the average price over the period.(See the accompanying chart.Data source: Bloomberg) How can there possibly be that much confusion about the day to day value of a massive company like GM?Did auto sales soar and dive during that time so dramatically that a fluctuation of more than $15 billion in the value of the company was warranted – only to have the company’s stock end up indicating nearly the same value it had at the start of the period? Very unlikely. What seems far more likely is that the price of a stock at any given moment is at best a rough estimate of a company’s value, determined to a great extent by 12 WBI Funds subjective – and emotional – investor reactions to changing conditions and current events.The history of stock investing is full of examples of panics and manias fed by prophecies of doom, exuberant dreams of glory, and convictions about the status quo that eventually turned out to seriously miss the mark.Our goal is to take emotion out of the investment process as much as possible.We believe in using data rather than intuition, process rather than crowd opinion, investing in value when we can find it, and conserving capital when we can’t. The stock of a great company can be a terrible purchase if the asking price is too high, and a seemingly cheap stock can be just as bad if the company’s prospects are poor.There may always be some disconnect between the value of a company and what people are prepared to pay for a share of its stock.As value investors entrusted with the management of our client’s capital, however, our challenge is to uncover not only attractive companies, but companies whose stock is available at what we believe is an attractive price.After all, the “stock market” is a market of stocks, not companies.On any given day some stocks are likely to be too cheap and some too expensive. It’s said that differences in opinion are what make markets: a seller’s junk can be a buyer’s treasure.By sticking with a disciplined security selection process, we think we’re far less likely to pay auction house prices for a yard sale stock.The way we see it, finding real value can be a beautiful thing. The Bottom Line We believe that the appropriate approach to investing in a volatile world is one that’s responsive to continually changing conditions and opportunities.We think that process should be focused on managing risk as well as on pursuing return.It should be disciplined and have a track record that spans both good times and bad.In short, our opinion is that it should be just like the process we have used for our investment management clients for the last 22 years – and continue to use to manage the Funds today. Sincerely, Gary E. Stroik Don Schreiber, Jr. Co-Portfolio Manager Co-Portfolio Manager Vice President & Chief Investment Officer Founder & CEO 13 WBI Funds Past performance is not a guarantee of future results. Opinions expressed are those of WBI Investments, Inc. (“WBI”), the Funds’ investment adviser, are subject to change, are not guaranteed, and should not be construed as recommendations or investment advice. Mutual fund investing involves risk.Principal loss is possible.The Funds invest in emerging market and foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods.These risks can be greater in emerging markets. The Funds invest in smaller and medium sized companies, which involve additional risks such as limited liquidity and greater volatility.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investment by the Funds in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities.Investments in mortgage-backed securities may involve additional risks, such as credit risk, prepayment risk, possible illiquidity and default, and susceptibility to adverse economic developments.Because the Funds invest in exchange-traded funds (“ETFs”), they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares.The Funds may invest in exchange-traded notes (“ETN”),which are subject to the credit risk of the issuer.Additional risks include volatility, lack of liquidity, and sensitivity to currencies, commodities markets, and interest rate changes.The Funds may invest in master limited partnerships (“MLP”), which are subject to certain risks inherent in the structure of MLPs, including complex tax structure risks, the limited ability for election or removal of management, limited voting rights, potential dependence on parent companies or sponsors for revenues to satisfy obligations, and potential conflicts of interest between partners, members and affiliates.The Funds may also use options and future contracts, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates.The investment in options is not suitable for all investors. Investments in absolute return strategies are not intended to outperform stocks and bonds during strong market rallies. Diversification does not assure a profit or protect against a loss in a declining market. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.References to other funds should not be interpreted as an offer of these securities. For a complete list of Fund holdings, please refer to the Schedule of Investments in this report. While the Funds are no-load, management fees and other expenses will apply.Please refer to the prospectus for additional information. A stop loss order directs a brokerage firm to sell the specified security at the prevailing market price should that security’s price fall to or below a stipulated price.A stop limit order directs a brokerage firm to sell the specified security should that security’s price fall to or below a stipulated price, but only if the transaction can be executed at or above the limit price given as part of the order.The Funds use WBI’s proprietary Dynamic Trailing Stop/Loss System (DTSTM), which is designed to help control the risk to invested capital when investing in volatile securities and markets.The DTSTM is not a stop loss order or stop limit order placed with a brokerage firm, but an internal process for monitoring price movements.While the DTSTM may be used to initiate the process for selling a security, it does not assure that a particular execution price will be received. 14 WBI Funds The sources for index price and performance data used in the discussion of market conditions and market commentary are Thomson Reuters Baseline and Bloomberg.The S&P 500® Index is a capitalization weighted index of 500 large capitalization stocks which is designed to measure broad domestic securities markets.Performance shown in this report for the S&P 500® Index includes the performance effect of dividends paid by the stocks in the index.The Barclays Capital U.S. Government/Credit Index measures the performance of U.S. Dollar denominated U.S. Treasuries, government-related and investment grade U.S. corporate securities that have a remaining maturity of greater than one year.The Blended Index is a 50% S&P 500® & 50% Barclays Capital U.S. Government/Credit Blend.The Dow Jones Industrial Average (“The Dow”) is a price-weighted average of 30 of the largest blue chip issues traded on the New York Stock Exchange.The NASDAQ Composite Index (NASDAQ) is a market-value weighted index of all common stocks listed on NASDAQ.The Russell 2000® Index includes approximately 2,000 small company U.S. stocks, and is reconstituted each year to ensure it continues to represent the performance of domestic small-cap equities. The MSCI EAFE Index is an unmanaged index based on share prices of approximately 1,470 companies listed on stock exchanges around the world.The stocks of twenty countries are included in the index.The Dow Jones Equal Weight U.S. Issued Corporate Bond Index is an index of 96 bonds issued by leading U.S. companies designed to represent the market performance, on a total-return basis, of investment-grade bonds.The Barclays Capital U.S. Treasury Long Term Bond 10 Year Term Index is an unmanaged index that measures the performance government bonds issued by the U.S. Treasury that have a 10 year term.The Commodity Research Bureau Index provides a broad measure of commodity price trends by averaging prices of seventeen commodities from energy, grain, industrial material, livestock, and precious metal groups.One cannot invest directly in an index. An investment in money market funds is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency.Although money market funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in these funds. Any tax or legal information provided is merely a summary of our understanding and interpretation of some of the current income tax regulations and is not exhaustive.Investors must consult their tax advisor or legal counsel for advice and information concerning their particular situation.Neither the Funds nor any of their representatives may give legal or tax advice. Must be preceded or accompanied by a prospectus. WBI Funds are distributed by Quasar Distributors, LLC. 15 WBI ABSOLUTE RETURN BALANCED FUND Comparison of the change in value of a hypothetical $250,000 investment in the WBI Absolute Return Balanced Fund - Institutional Shares vs. the S&P 500® Index and the Barclays Capital Government/Credit Bond Index. Average Annual Total Return: One Since Year Inception1 WBI Absolute Return Balanced Fund – Institutional Shares 8.89% 4.36% WBI Absolute Return Balanced Fund – No Load Shares 8.58% 4.11% S&P 500® Index 16.86% 15.92% Barclays Capital Government/Credit Bond Index 5.28% 4.36% 50% S&P 500® Index/ 50% Barclays Capital Government/Credit Bond Index Blend 11.02% 10.20% Total Annual Fund Operating Expenses: 1.89% (Institutional Shares); 2.15% (No Load Shares) Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling (855) 924-3863. Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on dividends, capital gains distributions, or redemption of Fund shares. Performance data shown does not reflect the 2.00% redemption fee imposed on shares held 60 days or less. If it did, total returns would be reduced. Indices do not incur expenses and are not available for investment. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. The Barclays Capital U.S. Government/Credit Bond Index measures performance of U.S. dollar denominated U.S. Treasuries, government-related, and investment grade U.S. corporate securities. To be included in the index, the securities must have a remaining maturity greater than or equal to 1 year, have $250 million or more of outstanding face value, and must be fixed rate and non-convertible. ¹The Fund commenced operations on December 29, 2010. 16 WBI ABSOLUTE RETURN BALANCED PLUS FUND Comparison of the change in value of a hypothetical $250,000 investment in the WBI Absolute Return Balanced Plus Fund - Institutional Shares vs. the S&P 500® Index and the Barclays Capital Government/Credit Bond Index. Average Annual Total Return: One Since Year Inception1 WBI Absolute Return Balanced Plus Fund – Institutional Shares 10.39% 7.13% WBI Absolute Return Balanced Plus Fund – No Load Shares 10.05% 6.86% S&P 500® Index 16.86% 19.76% Barclays Capital Government/Credit Bond Index 5.28% 3.21% 50% S&P 500® Index/ 50% Barclays Capital Government/Credit Bond Index Blend 11.02% 11.30% Total Annual Fund Operating Expenses: 9.27% (Institutional Shares); 16.47% (No Load Shares) Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling (855) 924-3863. Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on dividends, capital gains distributions, or redemption of Fund shares. Performance data shown does not reflect the 2.00% redemption fee imposed on shares held 60 days or less. If it did, total returns would be reduced. Indices do not incur expenses and are not available for investment. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. The Barclays Capital U.S. Government/Credit Bond Index measures performance of U.S. dollar denominated U.S. Treasuries, government-related, and investment grade U.S. corporate securities. To be included in the index, the securities must have a remaining maturity greater than or equal to 1 year, have $250 million or more of outstanding face value, and must be fixed rate and non-convertible. ¹The Fund commenced operations on June 17, 2013. 17 WBI ABSOLUTE RETURN DIVIDEND INCOME FUND Comparison of the change in value of a hypothetical $250,000 investment in the WBI Absolute Return Dividend Income Fund - Institutional Shares vs. the S&P 500® Index Average Annual Total Return: One Since Year Inception1 WBI Absolute Return Dividend Income Fund – Institutional Shares 3.55% 6.74% WBI Absolute Return Dividend Income Fund – No Load Shares 3.27% 6.51% S&P 500® Index 16.86% 19.76% Total Annual Fund Operating Expenses: 13.49% (Institutional Shares); 17.10% (No Load Shares) Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling (855) 924-3863. Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on dividends, capital gains distributions, or redemption of Fund shares. Performance data shown does not reflect the 2.00% redemption fee imposed on shares held 60 days or less. If it did, total returns would be reduced. Indices do not incur expenses and are not available for investment. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. ¹The Fund commenced operations on June 17, 2013. 18 WBI ABSOLUTE RETURN DIVIDEND GROWTH FUND Comparison of the change in value of a hypothetical $250,000 investment in the WBI Absolute Return Dividend Growth Fund - Institutional Shares vs. the S&P 500® Index Average Annual Total Return: One Since Year Inception1 WBI Absolute Return Dividend Growth Fund – Institutional Shares 4.40% 8.35% WBI Absolute Return Dividend Growth Fund – No Load Shares 4.12% 8.06% S&P 500® Index 16.86% 15.92% Total Annual Fund Operating Expenses: 1.94% (Institutional Shares); 2.20% (No Load Shares) Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling (855) 924-3863. Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on dividends, capital gains distributions, or redemption of Fund shares. Performance data shown does not reflect the 2.00% redemption fee imposed on shares held 60 days or less. If it did, total returns would be reduced. Indices do not incur expenses and are not available for investment. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. ¹The Fund commenced operations on December 29, 2010. 19 WBI Funds EXPENSE EXAMPLE – at November 30, 2014 (Unaudited) Generally, shareholders of mutual funds incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The WBI Absolute Return Balanced Fund, WBI Absolute Return Balanced Plus Fund, WBI Absolute Dividend Income Fund, and WBI Absolute Dividend Growth Fund Examples are based on an investment of $1,000 invested in the No Load Shares and the Institutional Shares of each Fund at the beginning of the period and held for the entire period (6/1/14 – 11/30/14). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 2.00% and 1.60% per the operating expenses limitation agreement for the No Load Shares and the Institutional Shares, respectively, of each Fund, effective July 1, 2014. Prior to July 1, 2014, the actual net expenses were limited to 2.00% and 1.75% per the operating expenses limitation agreement for the No Load Shares and the Institutional Shares, respectively, of each Fund. Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.The Example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees. You may use the information in the first line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may 20 WBI Funds EXPENSE EXAMPLE – at November 30, 2014 (Unaudited), Continued not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these costs were included, your transaction costs would have been higher. WBI Absolute Return Balanced Fund – No Load Shares Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/14 11/30/14 6/1/14 – 11/30/14* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 2.00%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. WBI Absolute Return Balanced Fund – Institutional Shares Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/14 11/30/14 6/1/14 – 11/30/14* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.62%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. WBI Absolute Return Balanced Plus Fund – No Load Shares Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/14 11/30/14 6/1/14 – 11/30/14* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 2.00%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. 21 WBI Funds EXPENSE EXAMPLE – at November 30, 2014 (Unaudited), Continued WBI Absolute Return Balanced Plus Fund – Institutional Shares Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/14 11/30/14 6/1/14 – 11/30/14* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.62%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. WBI Absolute Return Dividend Income Fund – No Load Shares Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/14 11/30/14 6/1/14 – 11/30/14* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 2.00%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. WBI Absolute Return Dividend Income Fund – Institutional Shares Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/14 11/30/14 6/1/14 – 11/30/14* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.62%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. WBI Absolute Return Dividend Growth Fund – No Load Shares Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/14 11/30/14 6/1/14 – 11/30/14* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 2.00%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. 22 WBI Funds EXPENSE EXAMPLE – at November 30, 2014 (Unaudited), Continued WBI Absolute Return Dividend Growth Fund – Institutional Shares Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/14 11/30/14 6/1/14 – 11/30/14* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.62%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. 23 WBI Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS – at November 30, 2014 (Unaudited) WBI Absolute Return Balanced Fund WBI Absolute Return Balanced Plus Fund Percentages represent market value as a percentage of total investments. 24 WBI Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS – at November 30, 2014 (Unaudited) WBI Absolute Return Dividend Income Fund WBI Absolute Return Dividend Growth Fund Percentages represent market value as a percentage of total investments. 25 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at November 30, 2014 Shares COMMON STOCKS - 50.66% Value Administrative and Support Services - 1.18% AECOM Technology Corp. (a) $ Amusement, Gambling, and Recreation Industries - 2.96% Las Vegas Sands Corp. Chemical Manufacturing - 2.32% Huntsman Corp. Clothing and Clothing Accessories Stores - 6.10% Abercrombie & Fitch Co. - Class A DSW, Inc. Gap, Inc. Computer and Electronic Product Manufacturing - 1.55% Microchip Technology, Inc. Credit Intermediation and Related Activities - 1.02% Umpqua Holdings Corp. Food Manufacturing - 1.00% Nestle SA - ADR Food Services and Drinking Places - 6.06% Cracker Barrel Old Country Store, Inc. Dunkin’ Brands Group, Inc. Yum! Brands, Inc. General Merchandise Stores - 3.23% Macy’s, Inc. Merchant Wholesalers, Durable Goods - 0.93% Watsco, Inc. Nonstore Retailers - 2.23% GNC Holdings, Inc. - Class A Paper Manufacturing - 1.07% Sonoco Products Co. Primary Metal Manufacturing - 2.41% Commercial Metals Co. The accompanying notes are an integral part of these financial statements. 26 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Shares Value Professional, Scientific, and Technical Services - 7.48% Interpublic Group of Cos., Inc. $ Jacobs Engineering Group, Inc. (a) Nielsen N.V. (b) Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 2.59% T. Rowe Price Group, Inc. Transportation Equipment Manufacturing - 8.53% Boeing Co. General Motors Co. Honda Motor Co., Ltd. - ADR Thor Industries, Inc. TOTAL COMMON STOCKS (Cost $39,381,277) EXCHANGE-TRADED FUNDS - 12.24% iShares Floating Rate Bond ETF Vanguard Short-Term Corporate Bond ETF Vanguard Total Bond Market ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $9,910,363) Principal Amount CORPORATE BONDS - 13.01% Advertising Agencies - 0.67% Omnicom Group, Inc. $ 4.45%, 8/15/2020 Aerospace Product and Parts Manufacturing - 0.48% Lockheed Martin Corp. 4.25%, 11/15/2019 The accompanying notes are an integral part of these financial statements. 27 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Principal Amount Value Agencies, Brokerages, & Other Insurance Related Activities - 0.18% Aon PLC $ 3.50%, 9/30/2015 $ Beverage Manufacturing - 0.18% Anheuser-Busch Cos., LLC 4.50%, 4/1/2018 Business Support Services - 0.86% Western Union Co. 5.93%, 10/1/2016 Credit Intermediation and Related Activities - 0.07% JPMorgan Chase & Co. 2.60%, 1/15/2016 Depository Credit Intermediation - 0.98% Citigroup, Inc. 6.125%, 11/21/2017 Wells Fargo & Co. 4.48%, 1/16/2024 Health and Personal Care Stores - 0.19% Express Scripts, Inc. 3.125%, 5/15/2016 Insurance Carriers - 1.87% American International Group, Inc. 5.85%, 1/16/2018 Cigna Corp. 8.30%, 1/15/2033 Wellpoint, Inc. 3.125%, 5/15/2022 Investigation and Security Services - 0.13% Tyco International Finance 3.375%, 10/15/2015 The accompanying notes are an integral part of these financial statements. 28 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Principal Amount Value Machinery Manufacturing - 0.61% Kennametal, Inc. $ 2.65%, 11/1/2019 $ Medical and Diagnostic Laboratories - 0.21% Laboratory Corporation of America Holdings 3.750, 8/23/2022 Medical Equipment and Supplies Manufacturing - 0.12% Zimmer Holdings, Inc. 4.625%, 11/30/2019 Miscellaneous Manufacturing - 1.06% Mattel, Inc. 1.70%, 3/15/2018 Motion Picture and Video Industries - 0.67% Viacom, Inc. 3.50%, 4/1/2017 Newspaper, Periodical, Book, and Directory Publishers - 0.25% Thomson Reuters Corp. 3.95%, 9/30/2021 Non-Depository Credit Intermediation - 0.21% American Express Credit 2.80%, 9/19/2016 General Electric Capital Corp. 5.55%, 10/15/2020 Nonmetallic Mineral Mining and Quarrying - 0.70% Potash Corporation of Saskatchewan, Inc. 3.25%, 12/1/2017 Office Supplies, Stationery, and Gift Stores - 0.85% Staples, Inc. 2.75%, 1/12/2018 The accompanying notes are an integral part of these financial statements. 29 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Principal Amount Value Pharmaceutical and Medicine Manufacturing - 0.82% Amgen, Inc. $ 2.125%, 5/15/2017 $ Securities and Commodity Contracts Intermediation and Brokerage - 0.49% Prudential Financial, Inc. 3.00%, 5/12/2016 Software Publishers - 0.82% Symantec Corp. 2.75%, 6/15/2017 Traveler Accommodation - 0.40% Marriott International, Inc. 3.25%, 9/15/2022 Utilities - 0.19% Exelon Generation Co., LLC 5.20%, 10/1/2019 TOTAL CORPORATE BONDS (Cost $10,485,531) U.S. TREASURY NOTES - 15.91% 0.25%, 4/15/2016 0.25%, 5/15/2016 0.50%, 9/30/2016 0.625%, 12/15/2016 0.625%, 2/15/2017 0.875%, 6/15/2017 0.50%, 7/31/2017 0.625%, 8/31/2017 0.625%, 9/30/2017 0.75%, 10/31/2017 0.75%, 12/31/2017 0.75%, 2/28/2018 0.75%, 3/31/2018 TOTAL U.S. TREASURY NOTES (Cost $12,887,091) The accompanying notes are an integral part of these financial statements. 30 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Shares SHORT-TERM INVESTMENTS - 8.13% Value Invesco STIT-Treasury Portfolio - Institutional Class, 0.01% (c) $ TOTAL SHORT-TERM INVESTMENTS (Cost $6,619,934) TOTAL INVESTMENTS IN SECURITIES (Cost $79,284,196) - 99.95% Other Assets in Excess of Liabilities - 0.05% NET ASSETS - 100.00% $ ADR - American Depositary Receipt ETF - Exchange-Traded Fund (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Rate shown is the 7-day annualized yield as of November 30, 2014. The accompanying notes are an integral part of these financial statements. 31 WBI Absolute Return Balanced Plus Fund SCHEDULE OF INVESTMENTS at November 30, 2014 Shares COMMON STOCKS - 49.35% Value Administrative and Support Services - 4.63% AECOM Technology Corp. (a) $ Paychex, Inc. Amusement, Gambling, and Recreation Industries - 3.62% Las Vegas Sands Corp. Apparel Manufacturing - 0.97% Guess?, Inc. Clothing and Clothing Accessories Stores - 4.44% DSW, Inc. - Class A Gap, Inc. Computer and Electronic Product Manufacturing - 3.07% Microchip Technology, Inc. Credit Intermediation and Related Activities - 1.00% Umpqua Holdings Corp. Fabricated Metal Product Manufacturing - 0.92% Crane Co. Food Manufacturing - 2.58% Hershey Co. Food Services and Drinking Places - 1.94% Dunkin’ Brands Group, Inc. Yum! Brands, Inc. Furniture and Related Product Manufacturing - 3.26% Johnson Controls, Inc. General Merchandise Stores - 3.16% Macy’s, Inc. Health and Personal Care Stores - 2.00% Walgreen Co. The accompanying notes are an integral part of these financial statements. 32 WBI Absolute Return Balanced Plus Fund SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Shares Value Machinery Manufacturing - 2.54% Cameron International Corp. (a) $ Miscellaneous Manufacturing - 3.02% Baxter International, Inc. Professional, Scientific, and Technical Services - 2.79% Jacobs Engineering Group, Inc. (a) Transportation Equipment Manufacturing - 7.91% Boeing Co. General Motors Co. Waste Management and Remediation Services - 1.50% Waste Management, Inc. TOTAL COMMON STOCKS (Cost $12,805,077) EXCHANGE-TRADED FUNDS - 22.67% iShares Floating Rate Bond ETF PIMCO 0-5 Year High Yield Corporate Bond Index ETF PowerShares Preferred Portfolio SPDR Barclays Short Term High Yield Bond ETF Vanguard Mortgage-Backed Securities ETF Vanguard Short-Term Corporate Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $6,174,403) The accompanying notes are an integral part of these financial statements. 33 WBI Absolute Return Balanced Plus Fund SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Principal Amount U.S. TREASURY NOTES - 12.78% Value $ 0.625%, 2/15/2017 $ 0.875%, 6/15/2017 0.625%, 4/30/2018 2.00%, 2/15/2023 TOTAL U.S. TREASURY NOTES (Cost $3,466,943) Shares SHORT-TERM INVESTMENTS - 16.25% Invesco STIT-Treasury Portfolio - Institutional Class, 0.01% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $4,434,601) TOTAL INVESTMENTS IN SECURITIES (Cost $26,881,024) - 101.05% Liabilities in Excess of Other Assets - (1.05)% ) NET ASSETS - 100.00% $ ETF - Exchange-Traded Fund (a) Non-income producing security. (b) Rate shown is the 7-day annualized yield as of November 30, 2014. The accompanying notes are an integral part of these financial statements. 34 WBI Absolute Return Dividend Income Fund SCHEDULE OF INVESTMENTS at November 30, 2014 Shares COMMON STOCKS - 71.59% Value Accommodation - 2.93% Starwood Hotels & Resorts Worldwide, Inc. $ Administrative and Support Services - 2.95% AECOM Technology Corp. (a) Amusement, Gambling, and Recreation Industries - 3.68% Las Vegas Sands Corp. Broadcasting (Except Internet) - 2.07% Viacom, Inc. - Class B Building Material and Garden Equipment - 1.81% MSC Industrial Direct, Inc. - Class A Chemical Manufacturing - 6.20% Huntsman Corp. Mosaic Co. Syngenta AG - ADR Clothing and Clothing Accessories Stores - 5.70% Abercrombie & Fitch Co. - Class A Gap, Inc. Computer and Electronic Product Manufacturing - 3.21% Thermo Fisher Scientific, Inc. Credit Intermediation and Related Activities - 1.01% Umpqua Holdings Corp. Electrical Equipment, Appliance, and Component Manufacturing - 3.86% Hubbell, Inc. - Class B Fabricated Metal Product Manufacturing - 0.93% Crane Co. The accompanying notes are an integral part of these financial statements. 35 WBI Absolute Return Dividend Income Fund SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Shares Value Food Manufacturing - 2.24% Nestle SA - ADR $ Pilgrim’s Pride Corp. (a) General Merchandise Stores - 3.29% Macy’s, Inc. Health and Personal Care Stores - 1.66% Rite Aid Corp. (a) Miscellaneous Manufacturing - 3.15% Baxter International, Inc. Nonmetallic Mineral Product Manufacturing - 3.93% Cemex SAB De CV - ADR(a) Professional, Scientific, and Technical Services - 5.07% Interpublic Group of Cos., Inc. Nielsen N.V. (b) Publishing Industries (Except Internet) - 3.08% SAP SE - ADR Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 3.86% Evercore Partners, Inc. - Class A T. Rowe Price Group, Inc. Support Activities for Mining - 2.34% Superior Energy Services, Inc. Transportation Equipment Manufacturing - 5.72% Boeing Co. General Motors Co. Utilities - 1.44% Entergy Corp. The accompanying notes are an integral part of these financial statements. 36 WBI Absolute Return Dividend Income Fund SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Shares Value Waste Management and Remediation Services - 1.46% Waste Management, Inc. $ TOTAL COMMON STOCKS (Cost $13,335,602) EXCHANGE-TRADED FUNDS - 2.44% Vanguard Short-Term Corporate Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $459,772) Principal Amount U.S. TREASURY NOTES - 2.53% $ 0.75%, 10/31/2017 0.625%, 11/30/2017 1.00%, 5/31/2018 TOTAL U.S. TREASURY NOTES (Cost $473,380) Shares SHORT-TERM INVESTMENTS - 23.69% Invesco STIT-Treasury Portfolio - Institutional Class, 0.01% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $4,474,257) TOTAL INVESTMENTS IN SECURITIES (Cost $18,743,011) - 100.25% Liabilities in Excess of Other Assets - (0.25)% ) NET ASSETS - 100.00% $ ADR - American Depositary Receipt ETF - Exchange-Traded Fund (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Rate shown is the 7-day annualized yield as of November 30, 2014. The accompanying notes are an integral part of these financial statements. 37 WBI Absolute Return Dividend Growth Fund SCHEDULE OF INVESTMENTS at November 30, 2014 Shares COMMON STOCKS - 84.66% Value Accommodation - 1.90% Starwood Hotels & Resorts Worldwide, Inc. $ Administrative and Support Services - 1.19% Manpowergroup, Inc. Amusement, Gambling, and Recreation Industries - 3.98% Las Vegas Sands Corp. Beverage and Tobacco Product Manufacturing - 2.92% Ambev SA - ADR Broadcasting (Except Internet) - 2.85% Viacom, Inc. - Class B Chemical Manufacturing - 9.18% AptarGroup, Inc. Huntsman Corp. Mosaic Co. Syngenta AG - ADR Clothing and Clothing Accessories Stores - 0.48% Stage Stores, Inc. Computer and Electronic Product Manufacturing - 0.98% Vishay Intertechnology, Inc. Credit Intermediation and Related Activities - 2.28% BancorpSouth, Inc. Umpqua Holdings Corp. Food Services and Drinking Places - 4.45% Yum! Brands, Inc. Forestry and Logging - 3.50% Plum Creek Timber Co., Inc. Furniture and Related Product Manufacturing - 3.30% Johnson Controls, Inc. The accompanying notes are an integral part of these financial statements. 38 WBI Absolute Return Dividend Growth Fund SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Shares Value General Merchandise Stores - 4.29% Macy’s, Inc. $ Health and Personal Care Stores - 1.39% Walgreen Co. Insurance Carriers and Related Activities - 6.04% Aflac, Inc. Aspen Insurance Holdings Ltd. (a) Assurant, Inc. Machinery Manufacturing - 5.02% Pall Corporation SPX Corporation Management of Companies and Enterprises - 1.53% Associated Banc-Corp Miscellaneous Manufacturing - 1.73% Baxter International, Inc. Petroleum and Coal Products Manufacturing - 4.22% Valero Energy Corp. Professional, Scientific, and Technical Services - 4.70% Infosys Ltd. - ADR Interpublic Group of Cos., Inc. Publishing Industries (Except Internet) - 1.31% SAP SE - ADR Real Estate - 1.02% CBL & Associates Properties, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 1.65% Waddell & Reed Financial, Inc. - Class A The accompanying notes are an integral part of these financial statements. 39 WBI Absolute Return Dividend Growth Fund SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Shares Value Support Activities for Mining - 1.58% Superior Energy Services, Inc. $ Support Activities for Transportation - 3.31% Expeditors International of Washington, Inc. Transportation Equipment Manufacturing - 6.37% Boeing Co. General Motors Co. Utilities - 3.49% Entergy Corp. TOTAL COMMON STOCKS (Cost $73,477,259) SHORT-TERM INVESTMENTS - 14.71% Invesco STIT-Treasury Portfolio - Institutional Class, 0.01% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $13,394,910) TOTAL INVESTMENTS IN SECURITIES (Cost $86,872,169) - 99.37% Other Assets in Excess of Liabilities - 0.63% NET ASSETS - 100.00% $ ADR - American Depositary Receipt (a) U.S. traded security of a foreign issuer. (b) Rate shown is the 7-day annualized yield as of November 30, 2014. The accompanying notes are an integral part of these financial statements. 40 WBI Funds (This Page Intentionally Left Blank.) 41 WBI Funds STATEMENTS OF ASSETS AND LIABILITIES at November 30, 2014 WBI Absolute WBI Absolute Return Return Balanced Balanced Fund Plus Fund ASSETS Investments in securities, at value (identified cost $79,284,196 and $26,881,024, respectively) $ $ Receivables Dividends and interest Fund shares sold Dividend tax reclaim — Prepaid expenses Total assets LIABILITIES Payables Investment securities purchased — Shareholder servicing fees Advisory fees Fund shares redeemed — Administration and fund accounting fees Audit fees Transfer agent fees and expenses 12b-1 fees Shareholder reporting Legal fees Chief Compliance Officer fee Custody fees Accrued expenses 13 Total liabilities NET ASSETS $ $ The accompanying notes are an integral part of these financial statements. 42 WBI Funds STATEMENTS OF ASSETS AND LIABILITIES at November 30, 2014, Continued WBI Absolute WBI Absolute Return Return Balanced Balanced Fund Plus Fund CALCULATION OF NET ASSET VALUE PER SHARE No Load Shares Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ Institutional Shares Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Accumulated net realized gain from investments, foreign currency, and options Net unrealized appreciation on investments and foreign currency Net assets $ $ The accompanying notes are an integral part of these financial statements. 43 WBI Funds STATEMENTS OF ASSETS AND LIABILITIES at November 30, 2014, Continued WBI Absolute WBI Absolute Return Return Dividend Dividend Income Growth Fund ASSETS Investments in securities, at value (identified cost $18,743,011 and $86,872,169, respectively) $ $ Receivables Dividends and interest Fund shares sold Dividend tax reclaim — Prepaid expenses Total assets LIABILITIES Payables Administration and fund accounting fees Audit fees Transfer agent fees and expenses Shareholder servicing fees Shareholder reporting Legal fees Custody fees Chief Compliance Officer fee Advisory fees 12b-1 fees Fund shares redeemed Accrued expenses 11 Total liabilities NET ASSETS $ $ The accompanying notes are an integral part of these financial statements. 44 WBI Funds STATEMENTS OF ASSETS AND LIABILITIES at November 30, 2014, Continued WBI Absolute WBI Absolute Return Return Dividend Dividend Income Growth Fund CALCULATION OF NET ASSET VALUE PER SHARE No Load Shares Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ Institutional Shares Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Accumulated net realized gain on investments, foreign currency, and options Net unrealized appreciation on investments and foreign currency Net assets $ $ The accompanying notes are an integral part of these financial statements. 45 WBI Funds STATEMENTS OF OPERATIONS For the year ended November 30, 2014 WBI Absolute WBI Absolute Return Return Balanced Balanced Plus Fund Fund INVESTMENT INCOME Income Dividends (Net of foreign taxes withheld and issuance fees of $8,753 and $305, and $849 and $165, respectively) $ $ Interest Total investment income Expenses Advisory fees (Note 4) Shareholder servicing fees - Institutional Shares (Note 6) Shareholder servicing fees - No Load Shares (Note 6) Administration and fund accounting fees (Note 4) Distribution fees - No Load Shares (Note 5) Transfer agent fees and expenses (Note 4) Registration fees Audit fees Chief Compliance Officer fee (Note 4) Reports to shareholders Trustee fees Legal fees Custody fees (Note 4) Other expenses Insurance expense Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) ) ) Net expenses Net investment income $ $ The accompanying notes are an integral part of these financial statements. 46 WBI Funds STATEMENTS OF OPERATIONS For the year ended November 30, 2014, Continued WBI Absolute WBI Absolute Return Return Balanced Balanced Plus Fund Fund REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS AND OPTIONS Net realized gain/(loss) on: Investments $ $ Purchased options ) ) Written options Net change in unrealized appreciation on investments Net realized and unrealized gain on investments and options Net Increase in Net Assets Resulting from Operations $ $ The accompanying notes are an integral part of these financial statements. 47 WBI Funds STATEMENTS OF OPERATIONS For the year ended November 30, 2014, Continued WBI Absolute WBI Absolute Return Return Dividend Dividend Income Fund Growth Fund INVESTMENT INCOME Income Dividends (Net of foreign taxes withheld and issuance fees of $2,627 and $267, and $34,439 and $4,686, respectively) $ $ Interest Total investment income Expenses Administration and fund accounting fees (Note 4) Advisory fees (Note 4) Registration fees Transfer agent fees and expenses (Note 4) Shareholder servicing fees - Institutional Shares (Note 6) Shareholder servicing fees - No Load Shares (Note 6) Audit fees Custody fees (Note 4) Chief Compliance Officer fee (Note 4) Trustee fees Legal fees Other expenses Distribution fees - No Load Shares (Note 5) Reports to shareholders Insurance expense Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) ) ) Net expenses Net investment income $ $ The accompanying notes are an integral part of these financial statements. 48 WBI Funds STATEMENTS OF OPERATIONS For the year ended November 30, 2014, Continued WBI Absolute WBI Absolute Return Return Dividend Dividend Income Fund Growth Fund REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS AND OPTIONS Net realized gain on: Investments $ $ Purchased options Written options Net change in unrealized depreciation on investments ) ) Net realized and unrealized gain on investments and options Net Increase in Net Assets Resulting from Operations $ $ The accompanying notes are an integral part of these financial statements. 49 WBI Absolute Return Balanced Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended November 30, 2014 November 30, 2013 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on: Investments ) Purchased options ) ) Written options Capital gain distributions from regulated investment companies — Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income No Load Shares ) ) Institutional Shares ) ) From net realized gain on investments No Load Shares — ) Institutional Shares — ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income at end of year $
